12‐0768‐cv
     Christine Falls Corporation et al  v. U.S. Bank National Association et al

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT


                                               SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after
     January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s
     Local Rule 32.1.1.  When citing a summary order in a document filed with this court, a party must cite
     either the Federal Appendix or an electronic database (with the notation “summary order”).  A party citing
     a summary order must serve a copy of it on any party not represented by counsel.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 19th day of September, two thousand thirteen.
 4
 5   PRESENT:
 6
 7                     JOHN M. WALKER,
 8                     DEBRA ANN LIVINGSTON,
 9                     DENNY CHIN,
10
11                           Circuit Judges.
12   _______________________________________________
13
14   CHRISTINE FALLS CORPORATION, TRAFALGAR POWER, INC. 
15
16                                       Petitioners‐Appellants,

17                     ‐v.‐                                                       No. 12‐0768‐cv
18
19   U.S. BANK NATIONAL ASSOCIATION, FKA STATE STREET BANK & TRUST COMPANY OF
20   CONNECTICUT, 

21                                       Respondents‐Appellees.

22   ALGONQUIN POWER CORPORATION, INCORPORATED, ALGONQUIN POWER INCOME FUND,


                                                               1
 1   ALGONQUIN POWER FUND CANADA, INC.,

 2                            Third Party Defendants 

 3    STATE STREET BANK AND TRUST COMPANY OF CONNECTICUT, N.A.,


 4                           Defendant
 5   _______________________________________________

6                                   DAVID M. CAPRIOTTI , 
7                                   Harris  Beach  PLLC,  Pittsford,  NY,  for  Petitioners‐
8                                   Appellants.

 9                                  JILL  M.  O’TOOLE  (Kathleen  M.  LaManna,  Sheila  A.
10                                  Huddleston, on the brief), Shipman & Goodwin LLP,
11                                  Hartford, CT, for Respondent‐Appellee.
12
13         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

14   DECREED that the judgment of the District Court is AFFIRMED.

15         Petitioners‐Appellants  Christine  Falls  Corporation  and  Trafalgar  Power

16   (“Trafalgar”) appeal from an Amended Judgment entered on May 15, 2012, which

17   incorporated a February 21, 2012 decision and order of the United States District

18   Court for the Northern District of New York (Hurd, J.) granting summary judgment

19   in favor of U.S. Bank National Association, FKA State Street Bank & Trust (“Bank”),

20   on Trafalgar’s breach of fiduciary duty, breach of contract, and accounting claims;

21   a September 17, 2009 summary order affirming the Magistrate Judge’s order striking

22   Trafalgar’s jury trial demand; and a February 10, 2009 order dismissing Trafalgar’s

23   tort claims. 

                                              2
 1         The facts of this case are well known.  The underlying events have been the

 2   subject of several consolidated actions, litigation  has spanned more than a decade,

 3   and this is one of several appeals we have heard.  We assume the parties’ familiarity

 4   with the background of this case and the issues on appeal.

 5                                           *     *     *

 6         We review the district court’s dismissal of claims on a motion to dismiss de

 7   novo, “accepting all factual allegations in the complaint as true, and drawing all

 8   reasonable inferences in the plaintiff’s favor.”  City of Pontiac Gen. Emps.’ Ret. Sys. v.

 9   MBIA, Inc., 637 F.3d 169, 173 (2d Cir. 2011) (internal citations omitted).  This Court

10   reviews  the  district  court’s  grant  of  summary  judgment  de  novo  and  will  affirm

11   where there are no genuine issues of material facts to be tried and where the facts

12   warrant entry of summary judgment in the moving party’s favor as a matter of law. 

13   Velez v. Sanchez, 693 F.3d 308, 313‐14 (2d Cir. 2012).

14         1.  Fiduciary Duty Claim

15         The district court granted the Bank summary judgment on Trafalgar’s breach

16   of fiduciary duty claim because the undisputed facts demonstrate that the Bank did

17   not owe Trafalgar a fiduciary duty.  We conclude that this determination was correct

18   and that in the absence of a fiduciary relationship between Trafalgar and the Bank,


                                                  3
 1   the district court correctly granted summary judgment as to this claim.  See Biller

 2   Assocs. v. Peterken, 849 A.2d 847, 851 (Conn. 2004).

 3          Trafalgar  recognizes  that  the  Amended  and  Restated  Collateral  Trust

 4   Indenture (“Indenture”) does not provide that the Bank owes Trafalgar fiduciary

 5   duties.  But as we have said before,  “[u]nlike the ordinary trustee, who has historic

 6   common‐law duties imposed beyond those in the trust agreement, an indenture

 7   trustee[’s]...duties  and  obligations  are  exclusively  defined  by  the  terms  of  the

 8   indenture agreement.”  Meckel v. Cont’l Res. Co., 758 F.2d 811, 816 (2d Cir. 1985).   In

 9   this  case,  moreover,  the  Indenture  itself  expressly  prohibits  implied  duties  in

10   § 9.1(a)(i).  See Indenture § 9.1(a)(i)  (“[T]he Security Trustee undertakes to perform,

11   and shall perform, such duties and only such duties as are specifically set forth in

12   this  Indenture,  and  no  implied  covenants  or  obligations  shall  be  read  into  this

13   Indenture  against  the  Security  Trustee.”).    Section  9.1(e)  makes  this  provision

14   applicable to the entire Indenture.

15          Furthermore, even if we assume arguendo that implying fiduciary duties as to

16   the  Bank  is  permissible  pursuant  to  Connecticut  law,  the  relationship  of  these

17   parties, based on undisputed record facts, does not give rise to fiduciary obligations. 

18   Fiduciary duties are implied under Connecticut law when there is a “unique degree


                                                 4
 1   of trust and confidence between the parties such that the defendants undertook to

 2   act primarily for the benefit of the plaintiff.”  Hi‐Ho Tower, Inc. v. Com‐Tronics, Inc.,

 3   761 A.2d 1268, 1279‐80 (Conn. 2000) (internal quotation marks omitted).1  A business

 4   relationship is not sufficient to “implicate the duty of a fiduciary.”  Id. at 1278.  Only

 5   where one party is in “a relationship of dependency, or was under a specific duty

 6   to  act  for  the  benefit”  of  the  other  party,  does  a  fiduciary  relationship  exist.    Id. 

 7   Where  “the  parties  were  either  dealing  at  arm’s  length,  thereby  lacking  a

 8   relationship of dominance and dependence, or the parties were not engaged in a

 9   relationship of special trust and confidence,” a fiduciary duty does not exist.   Id. at

10   1279.   

11          The undisputed facts in this case show that the Bank and Trafalgar entered

12   into a business transaction in which the Bank would serve as security trustee.  Its

13   obligations  were  negotiated  with  Trafalgar  and  the  noteholders.    There  was  no

14   unique degree of trust between the Bank and Trafalgar pursuant to which the Bank

15   would work primarily for Trafalgar’s benefit.  Indeed, after an event of default, the

16   Indenture  provides  that  the  Bank  is  to  act  exclusively  for  the  benefit  of  the

17   noteholders.  Trafalgar’s contention that it was owed fiduciary duties thus fails as


            1
                The parties agree that Connecticut law applies to the interpretation of the Indenture.

                                                        5
 1   a matter of law and the district court properly granted summary judgment as to

 2   Trafalgar’s breach of fiduciary duty claim.  Cf. Golden W. Ref.  v. Pricewaterhouse, 392

 3   F. Supp. 2d 407, 414 (D. Conn. 2005) (granting summary judgment in the absence of 

 4   facts  “suggesting  a  relationship  of  special  trust  or  dependence  beyond  the

 5   run‐of‐the‐mill commercial reliance of one company on the services of another”).

 6          In any event, Trafalgar’s breach of fiduciary duty claims are also time‐barred. 

 7   The limitation period in this case, where Trafalgar is seeking money damages, is

 8   three years, IDT Corp v. Morgan Stanley Dean Witter & Co., 12 N.Y.3d 132, 139 (2009)

 9   (noting that the length of the statute of limitations is three years when the plaintiff

10   seeks damages and six years when he asks for equitable relief), and begins to run

11   when  the  “fiduciary  openly  repudiates  the  role.”    Access  Point  Medical,  LLC  v.

12   Mandell, 963 N.Y.S.2d 44, 47 (N.Y. App. Div. 2013).  By late September 1999, it was

13   readily  apparent  to  Trafalgar  that  the  Bank  had  openly  repudiated  whatever

14   relationship of dependence that Trafalgar could claim to have existed when the Bank

15   followed the noteholders’ instructions exclusively and took control of the funds to

16   Trafalgar’s detriment as detailed below.  This action was not filed until more than

17   six years later.  




                                                 6
 1          2.  Contract and Tort Claims

 2          We further conclude that the district court properly dismissed Trafalgar’s

 3   breach of contract and tort claims because these claims are barred by the statute of

 4   limitations and Trafalgar failed to raise a material issue of fact to the contrary.2  As

 5   to the contract claim, a six year statute of limitations governs,  see N.Y. C.P.L.R. §

 6   213(2), and the statute commences to run when the contract is breached.  See, e.g., T

 7   & N PLC v. Fred S. James & Co., 29 F.3d 57, 60 (2d Cir. 1994).  Trafalgar alleges that

 8   the  Bank  breached  the  Indenture  by  approving  disbursement  requests  not  in

 9   compliance with the Indenture’s terms and argues that any disbursements by the

10   Bank, including those made after the noteholders had declared an event of default

11   and under the supervision of the bankruptcy court, restart the limitations period. 

12   We disagree.

13          Declaring an event of default on the part of Trafalgar, the noteholders gave

14   the Bank instructions on September 14, 1999 to take possession of the funds in the

15   operating bank account and to remit the funds to the noteholders on an ongoing

16   basis.  The Bank complied with these instructions no later than September 20, 1999. 


            2
              The parties agree that New York statute of limitations, accrual, and tolling rules apply. In
     light of our disposition here, we do not address the district court’s holding that Trafalgar’s tort
     claims are barred by the economic loss rule.

                                                      7
 1    Pursuant to Trafalgar’s theory that the Bank thereby breached its obligations under

 2   the  Indenture,  payments  occurring  after  this  date,  including  those  under  the

 3   direction and supervision of the bankruptcy court, do not constitute a new breach

 4   for statute of limitations purposes.  Instead they are  “just another  diversion of

 5   [monies]”  following  the  earlier  breach  pursuant  to  which  the  Bank  had  already

 6   repudiated  any  contractual  obligations  owed  to  Trafalgar.    Amirthmasebi  v.

 7   Benyamini, 760 N.Y.S.2d 887, 887‐88 (N.Y. App. Div. 2003);  Welwart v. Dataware Elecs.

 8   Corp., 717 N.Y.S.2d 220, 221 (N.Y. App. Div. 2000) (limitations period began when

 9   defendants first began diverting profits, not each time profits were subsequently

10   diverted).  Thus, the last date that Trafalgar’s breach of contract claim could have

11   accrued was September 20, 1999.  Because Trafalgar failed to file its Complaint until

12   December 2005, its claims are time‐barred. 

13         All of Trafalgar’s tort claims are similarly barred by the statute of limitations. 

14    A three year statute of limitations applies to Trafalgar’s conversion and negligence

15   claims, and a six year limit applies to its claim for constructive fraud.  N.Y. C.P.L.R.

16   §§  214(3)  (conversion),  214(4)  (negligence),  213(8)  (fraud).    Trafalgar’s  initial

17   Complaint alleged wrongful conduct in connection with the Bank’s disbursements. 

18   Trafalgar’s Amended Complaint (filed on August 13, 2008) asserted additional tort


                                                 8
 1   allegations regarding the Bank’s role in taking control of the operating account on

 2   behalf  of  the  noteholders  after  the  noteholders  declared  an  event  of  default  in

 3   September  1999.    Trafalgar’s  theory  is  that  the  Bank  wrongfully  carried  out  the

 4   noteholders’ instructions and thereby wrongfully assumed control of the operating

 5   account for the exclusive benefit of the noteholders.  Thus, under Trafalgar’s theory,

 6   the tort (assuming it occurred) was completed by September 20, 1999 when the Bank

 7   took control of the operating account on behalf of the noteholders, thereafter taking

 8   “possession of all sums on deposit with [the Bank] ... and remit[ting] all such funds

 9   to [Algonquin].”  Thus, even if the Amended Complaint relates back, Trafalgar’s tort

10   claims are barred by the statute of limitations because they were not brought within

11   six years of the date of accrual.

12          Affirming the dismissal of Trafalgar’s claims, we need not and do not address

13   Trafalgar’s argument that it is entitled to a jury trial.  We have reviewed Trafalgar’s

14   remaining arguments and find them to be without merit.  For the foregoing reasons,

15   the judgment of the District Court is AFFIRMED. 

16                                                    FOR THE COURT:
17                                                    Catherine O’Hagan Wolfe, Clerk




                                                 9